Exhibit 10.3
Executive Transition Agreement and General Release
This Executive Transition Agreement and General Release ("Agreement") is entered
into between Hibbett Sporting Goods, Inc. ("Company"), on its behalf and on
behalf of its parent Hibbett Sports, Inc. ("Hibbett") and their predecessors,
successors, assigns, affiliates, subsidiaries and related entities, (hereinafter
collectively "Employer") and Michael J. Newsome (hereinafter "Executive").
WHEREAS, Executive has had approximately forty-eight (48) years of continuous
employment with Employer, most recently serving as Executive Chairman of the
Board of Directors of Hibbett ("Board"); and
WHEREAS, Executive will resign his employment effective February 1, 2014
("Separation Date"), and Company has accepted his resignation; and
WHEREAS, upon such resignation of employment, Executive shall remain a member of
the Board with such titles, duties and committee assignments as the Board
determines from time and time;
WHEREAS, under a certain Retention Agreement, dated as of March 9, 2005, by and
between Executive and Company ("Retention Agreement"), Executive agreed to
serve, following retirement from executive management, as a part-time advisor on
various business matters as determined by the Board continuing through the end
of the third fiscal year after such retirement, with compensation to be mutually
agreed upon including additional compensation in the nature of a bonus for
services performed and participation in any benefit plan made available to
senior executives, subject to such terms governing eligibility, participation
and other matters; and
WHEREAS, by resolution dated March 8, 2006, the Compensation Committee of
Hibbett authorized providing Executive with a Medicare supplemental health plan
covering himself and his spouse; and
WHEREAS, among other things, the parties now wish to terminate the
understandings and arrangements covered by the Retention Agreement and the 2006
Resolution and provide the terms and provisions of this Agreement and Release;
and
WHEREAS, Executive is currently subject to the terms of a
Nondisclosure-Noncompetition Agreement dated July 23, 2012
("Nondisclosure-Noncompetition Agreement"), which, among other things, provides
for certain restrictions on Executive for a period of twelve (12) months
following retirement;
NOW, THEREFORE, in consideration for the recitals and mutual promises contained
herein, including without limitation the consideration described in paragraph 2
set forth below, Employer and Executive agree as follows:
1.            Executive's employment with Company shall thus be separated
effective as of the Separation Date.  Executive acknowledges that he has been
given twenty-one days from February 1, 2014 to decide whether to sign this
Agreement.
 
2.            Provided the Executive does not revoke this Agreement subsequent
to signing it pursuant to paragraph 9(e) hereof, the Company agrees to make a
one-time payment of Five Hundred Thousand Dollars ($500,000.00), to Executive on
the thirtieth (30th) day following the Separation Date, provided that the
Agreement has become binding and irrevocable on or before such thirtieth (30th)
day following the Separation Date.
 
3.            In exchange for the consideration described above in paragraph two
(2), Executive agrees as  follows:
 
a.
Full Release of All Claims. In consideration of the amounts paid and described
in paragraph two (2) above and other good and valuable consideration, Executive,
on behalf of himself, his heirs, executors, administrators, and assigns, to the
fullest extent permitted by law, forever completely, unconditionally and
irrevocably releases, acquits and discharges Employer and all of their past and
present owners, officers, directors, investors, insurers, managers, agents,
attorneys, supervisors, and employees (collectively, the "Released Parties"),
from all claims, known or unknown, of any kind which Executive may have relating
to the Released Parties, including any other agreements, employment or
otherwise, made verbally or in writing.  This release includes, but is not
limited to, all liabilities for the payment of earnings, bonuses, commissions,
past or present equity awards, including employee stock options and RSUs, 
severance pay, salary, accruals under any vacation, sick leave, or holiday
plans, any employee benefits, including, but not limited to, health and medical
insurance benefits, and 401(k) or retirement benefits, any charge, claim or
lawsuit under any federal or state constitution, federal, state, or local law,
statute or ordinance, any state statutory or common law, including but not
limited to, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. §1981, the
Age Discrimination in Employment Act, as amended by the Older Workers' Benefit
Protection Act, the Americans with Disabilities Act, the Equal Pay Act of 1963,
the Fair Labor Standards Act, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act and any claims under the Alabama Age
Discrimination in Employment Act, Alabama Code § 25-1-20, et seq., Alabama wage
and hour laws, or any other state, county or municipal statute or ordinance
relating to any condition of employment or employment discrimination, and any
tort, contract, and quasi- contract or other common law claims, including, but
not limited to, claims for wrongful termination, discrimination, harassment,
retaliation, whistle blowing, negligent or intentional infliction of emotional
distress, negligent hiring, negligent supervision, negligence, invasion of
privacy, defamation, slander, assault, battery, misrepresentation, and
conspiracy, the existence of which is denied by the Released Parties.
Notwithstanding the foregoing, Executive shall be entitled to receive, when and
to the extent earned and payable in accordance with their respective terms, all
salary, bonus, equity awards and other compensation outstanding or in effect as
of the Separation Date.
 

--------------------------------------------------------------------------------



b.
Termination of Prior Agreement. In addition, and in further consideration of the
amounts paid and described in paragraph two (2) above and other good and
valuable consideration, Employee, on behalf of himself, his heirs, executors,
administrators, and assigns, agrees that this Agreement shall satisfy,
supersede, replace and terminate any agreement or obligation of the Company to
provide a Medicare supplemental health insurance policy for Employee and his
wife effective after his retirement and during their lifetimes, including the
2006 Resolution.
 

c.
Termination of Retention Agreement. In addition, and in further consideration of
the amounts paid and described in paragraph two (2) above and other good and
valuable consideration, Executive, on behalf of himself, his heirs, executors,
administrators, and assigns, agrees that this Agreement shall supersede, replace
and terminate that certain Retention Agreement, dated as of March 9, 2005, by
and between Michael J. Newsome and Hibbett Sporting Goods, Inc.



4.          Executive represents that he has not filed any charges or claims
against the Released Parties with any federal or state agencies or tribunals or
any other suits, claims, proceedings, actions, or complaints against the
Released Parties, and Executive agrees, to the fullest extent permitted by law,
that he will not file any lawsuits at any time in the future with respect to any
claim which arose prior to the date of this Agreement.  This release forever
bars all actions, claims, proceedings, and suits which arose or might arise in
the future from any occurrences arising prior to the date of this Agreement and
authorizes any court, administrative agency or tribunal to dismiss any claim,
action, proceeding, or suit filed by the Executive with prejudice.  This release
is not to be construed as barring Executive from filing charges with any agency
or as interfering with Executive's right to testify, assist or participate in an
administrative hearing or proceeding.  However, Executive agrees that Executive
will not accept any monetary or non-monetary benefit (excepting standard witness
fees and mileage), including but not limited to, back pay, front pay, benefits,
damages, punitive damages, attorney fees, reinstatement or any other type of
equitable or legal relief, as a result of any such charge, lawsuit or claim. 
Executive acknowledges that the consideration provided by this Agreement
represents complete satisfaction of any monetary and non-monetary claims he has
or might have against the Released Parties and that the consideration hereunder
is in lieu of any other remuneration, payment or award to which he might
otherwise be entitled. Executive, on behalf of himself, his heirs, executors,
administrators, and assigns, re-acknowledges and re-affirms the promises and
representations made in, and expressly agrees to abide by, the
Nondisclosure-Noncompetition Agreement between Employer and Executive.



--------------------------------------------------------------------------------





5.            Executive acknowledges that during the course of his employment,
he has had access to Proprietary Information of the Employer.  Executive agrees
not to use or disclose to any person or entity, at any time, any Proprietary
Information of the Company without first obtaining the Employer's written
consent.  For purposes of this Agreement, "Proprietary Information of the
Company" means any and all information pertaining in any manner to the Company
or to its business or any of the Company's affiliates or subsidiaries or their
respective businesses, including, without limitation, (A) schematics,
techniques, processes, design drawings and manuals, electronic codes, formulas
and improvements, ideas, methods, and know-how, (B) business plans and methods,
research and development information, marketing strategies and techniques, (C)
information about costs, profits, product or service pricing, markets, sales,
and bids, (D) lists of existing or potential Customers, consultants, suppliers,
vendors, strategic partners and other business relations, (E) information
concerning the software, hardware, patents, copyrights, trademarks, trade names,
trade secrets, and know-how of the Company or any of its subsidiaries or
affiliates; (F) employee personnel files and information about employee
compensation and benefits, (G) information received by the Company or any of its
subsidiaries or affiliates from third parties, including, without limitation,
its Customers, consultants, suppliers, vendors, strategic partners and other
business relations of the Company, (H)  information concerning leases, contracts
and agreements to which the Company or any of its affiliates or subsidiaries is
a party, and (I) all information and documents (oral, in writing, in electronic,
machine readable or other tangible form, or visual) relating to, making known,
or making knowable (alone or in combination with any other source of
information) any of the foregoing.  "Proprietary Information of the Company"
does not include information (i) that is or becomes through lawful means, and
not as a result of any action or inaction of Executive, publicly known and
generally known among businesses similar to the Company as demonstrated by
documentary evidence; or (ii) that is disclosed to Executive without restriction
by a third party who rightfully possesses the information and did not learn of
it from the Company.


6.            Executive represents that he has returned any and all property or
other items of Employer and its affiliates coming into his possession or
control, including without limitation keys, security card, phone, and laptop and
company credit card (unless otherwise authorized by the CEO of the Company). 
This includes, but is not limited to the return of all Proprietary Information
of the Company, all tangible things from which Proprietary Information of the
Company may become known or knowable, including, but not limited to, source code
listings, notebooks, manuals, models, drawings, reports, records, notes,
contracts, lists, blueprints, and other documents and materials, and all
personal property furnished to or prepared by Executive in the course of, as a
result of, or incident to Executive's employment with Employer.  Executive will
not retain any written or other tangible material containing any Proprietary
Information of the Company (unless otherwise authorized by the CEO of the
Company).  Executive recognizes and acknowledges all charges to his company
credit card remain his responsibility and that if they are not reimbursable
business expenses (authorized by the CEO of the Company), he must reimburse
Employer for such charges.


7.            This Agreement shall not in any way be construed as an admission
by the Released Parties or Executive that they have acted wrongfully with
respect to each other, that they are covered by any particular laws, or that one
party has any rights whatsoever against the other or the other Released Parties.
 

--------------------------------------------------------------------------------

 
8.            Breach of Agreement.


(a)            If Executive breaches any of the provisions of this Agreement,
Employer will be fully and totally relieved of its obligations to make any
payment to Executive as set forth in paragraph two (2) above. Prior to
terminating the payments, Employer will place Executive on notice of the breach
and will give Executive one week to cure the breach. Executive furthermore
acknowledges, understands, and agrees that should he breach any provisions of
this Agreement and Employer stops making payment to Executive as set forth in
paragraph two (2) above, all other provisions of this Agreement, including, but
not limited to, the general release and other consideration set forth in
paragraph three (3) above, will remain in full force and effect.


(b)            The Executive hereby acknowledges and agrees that a violation of
this Agreement, including but not limited to paragraph three (3) above, or a
violation of the Nondisclosure-Noncompetition Agreement between Employer and
Executive would cause irreparable and substantial damage and harm to the
Employer or Released Parties and that money damages alone would be inadequate to
compensate for and would not be an adequate remedy for such violation(s). 
Accordingly, the Executive hereby agrees that, in the event of any breach or
threatened breach by the Executive of any provisions of this Agreement or the
Nondisclosure-Noncompetition Agreement between Employer and Executive, the
Employer or other Released Parties will be entitled, in addition to the right to
money damages and any other right that they may have at law or in equity, to
obtain injunctive or other equitable relief to restrain any breach or threatened
breach or otherwise to specifically enforce any of the provisions of this
Agreement.


9.            Executive specifically acknowledges the following:


(a)  Executive does not release or waive any right or claim which Executive may
have which arises after the date of this Agreement; (b) In exchange for this
general release, Executive has received separate consideration beyond that which
Executive is otherwise entitled to under Employer's policy or applicable law;
(c) Executive is releasing, among other rights, all claims and rights under the
Age Discrimination in Employment Act ("ADEA") and the Older Workers' Benefit
Protection Act ("OWBPA"); (d) Executive has twenty-one (21) days, but need not
take the full twenty-one (21) day period if he does not wish to do so, to
consider this Agreement. If he executes this Agreement before 21 days after
receiving it, he has done so knowingly and voluntarily with the express intent
of waiving any remaining portion of the 21 day period; (e) Executive has seven
(7) days to revoke this Agreement after acceptance.  For the revocation to be
effective, Executive must give written notice of Executive's revocation to
Harvey Knighten, Vice-President of Human Resources by hand-delivery and by
mailing the original to him at the following address: Hibbett Sporting Goods,
Inc., 2700 Milan Court, Birmingham, Alabama 32511; (f) Executive possesses
sufficient education and experience to fully understand the terms of this
Agreement as  written, the legal and binding effect of the Agreement, and the
exchange of benefits and promises herein; (g) Executive understands and agrees
that Employer's obligation to perform under this Agreement is conditioned upon
the Executive's performance of all agreements, releases and covenants to the
Employer; (h) Executive has read this Agreement fully and completely and
Executive understands its significance; (i) Executive enters into this Agreement
knowingly and voluntarily and on Executive's own free will and choice; (j)
Executive has been encouraged and given opportunity to consult with an attorney
of Executive's choice.
 

--------------------------------------------------------------------------------





10.            Executive understands and acknowledges that this release is
legal, final and binding and that he is currently unaware of any claim, right,
demand, action, obligation, liability, or cause of action he may have against
Employer which has not been released in this Agreement.


11.            Upon signing this Agreement, Executive agrees that he will
preserve its confidentiality and except as set forth below, will not disclose
the contents of it to anyone, except when expressly approved, in writing, by
Employer, or subsequent to Employer's public disclosure of the Agreement.
Notwithstanding the above, Executive may disclose said information to his
attorneys, personal tax advisors, or spouse, or as required by law pursuant to a
properly issued subpoena.  Executive further agrees to take reasonable steps to
instruct those to whom disclosure is allowed under this Agreement that its terms
are confidential and must not be disclosed.  If Executive is required to make
disclosures in compliance with a validly issued and enforceable subpoena or a
judicial or administrative order, which disclosures would otherwise be
prohibited under this Agreement, he must notify Employer of such order or
subpoena within a reasonable time after receipt.  Notice under this subparagraph
shall be made to General Counsel at: Hibbett Sporting Goods, Inc., 2700 Milan
Court, Birmingham, Alabama 32511.


12.            This Agreement shall be binding upon Employer, Executive and upon
Executive's heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the Released Parties and their
respective successors and assigns.  Executive represents that no inducements,
statements or representations have been made that are not set out in this
Agreement and that he does not rely on any inducements, statements or
representations not set forth herein. Executive acknowledges that any and all
prior understandings and agreements between the parties to this Agreement with
respect to the subject matter of this Agreement, are merged into this Agreement,
which fully and completely expresses the entire Agreement and understanding of
the parties to this Agreement with respect to the subject matter hereof.  While,
as of the Separation Date, Michael J. Newsome is currently serving as a member
of the Board of Directors of Hibbett, this Agreement shall have no relation or
bearing on Mr. Newsome's role or participation with the Board of Directors of
Hibbett, and nothing herein shall constitute any promise or understanding
relating to past, current or future service on the Board or any titles, duties
or committee assignments he may have or any fees, awards or other compensation
he may receive in relation to such service.


13.            Except as stated above, Executive will not be entitled to any
other compensation, payments, or benefits from Employer under this Agreement or
under any other contract, agreement, arrangement or plan, including, but not
limited to any severance plan.  Executive hereby waives and forfeits any other
rights or claims he may have to other remuneration or benefits including to any
unvested options, unvested restricted share units or other notes, instruments or
obligations.  This Agreement may not be orally amended, modified or changed and
may be amended, modified or changed only by written instrument or instruments
executed by duly authorized officers or other representatives of the parties to
this Agreement.  Notwithstanding the above, any post-employment covenants and
agreements by Executive in Executive's Nondisclosure-Noncompetition Agreement
shall remain in full force and effect, except that the length of the term of the
Nondisclosure-Noncompetition Agreement shall be expanded as provided above.
 



--------------------------------------------------------------------------------



14.            The validity, construction, enforcement, and interpretation of
this Agreement are governed by the laws of the State of Alabama and the federal
laws of the United States of America, excluding the laws of those jurisdictions
pertaining to the resolution of conflicts with other jurisdictions. Employer and
Executive (a) consent to the personal jurisdiction of the state and federal
courts having jurisdiction over Jefferson County, Alabama, Birmingham Division
and service of process thereby, (b) stipulate that Jefferson County, Alabama,
Birmingham Division for a state court proceeding, and the United States District
Court for the Northern District of Alabama for a federal court proceeding is a
proper and convenient venue for every legal proceeding arising out of this
Agreement and will be the exclusive forum for such proceedings, and (c) waive
any defense, whether asserted by motion or pleading, that Jefferson  County,
Alabama, Birmingham Division, or the United States District Court for the
Northern District of Alabama is an improper or inconvenient venue.  Employer and
Executive agree that in the event it becomes necessary to enforce any provision
of this Agreement, the prevailing party in such action shall be entitled to
recover all their costs and attorneys' fees, including those associated with
appeals.


15.            The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any of the parties to this Agreement. Should any provision of this
Agreement be declared or be determined by any Court to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.


16.            This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument.






PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.




MICHAEL J. NEWSOME
 
HIBBETT SPORTING GOODS, INC.
 
 
 
/s/ Michael J. Newsome
 
By:
/s/ Jeffry Rosenthal
(Signature)
 
(Signature)
 
 
 
Date:
January 30, 2014
 
Name Printed:
Jeffry Rosenthal
 
 
Its: Authorized Representative
 
 
Date:
January 30, 2014







End of Exhibit 10.3

